EXHIBIT 10.1.18
JOINT DIRECTION AND RELEASE
     THIS JOINT DIRECTION AND RELEASE, dated as of April 17, 2009 (this “Joint
Direction and Release”), is entered into by and among Hanover Capital Mortgage
Holdings, Inc. (the “Company”), Hanover Statutory Trust II (the “Trust”) and
Wilmington Trust Company, as trustee (the “Trustee”).
     WHEREAS, the Company and the Trustee have entered into that certain
Indenture, dated as of November 4, 2005 (the “Indenture”), pursuant to which the
Company’s junior subordinated debt securities (the “Debt Securities”) were
issued to the Trust;
     WHEREAS, the Company, the Trustee (in its capacities as Trustee and as
Delaware trustee) and the administrators entered into that certain Amended and
Restated Declaration of Trust, dated as of November 4, 2005 (the “Trust
Agreement”), pursuant to which the Trust issued Capital Securities and Common
Securities (as such terms are defined in the Trust Agreement);
     WHEREAS, Amster Trading Company (“Amster”) and Ramat Securities, Ltd.
(“Ramat”), the holders of the Capital Securities, and the Company, have entered
into an Exchange Agreement, dated as of September 30, 2008, as amended on
February 6, 2009 (the “Exchange Agreement”), pursuant to which the Company
agreed to pay $750,000 to Amster and Ramat and to deliver 6,762,793 duly
authorized, validly issued, fully paid and non-assessable shares of common stock
of the Company in exchange for the transfer by Amster and Ramat of the Capital
Securities of the Trust held by Amster and Ramat (the “Exchange”) to the
Company;
     WHEREAS, pursuant to Section 6.6 of the Trust Agreement, the Administrators
(as such term is defined in the Truste Agreement) are entitled to surrender
Capital Securities and Common Securities held by them to the Trustee for
cancellation, and pursuant to Section 2.09 of the Indenture, under certain
circumstances the Company is entitled to surrender Debt Securities held by it to
the Trustee for cancellation;
     WHEREAS, the Exchange occurred on April 17, 2009, with Amster, Ramat and
the Company agreeing, among other items, in the Exchange Agreement that all
obligations under the Capital Securities are deemed fully discharged, and Amster
and Ramat agreed to surrender and forfeit any right, title and interest in and
to any payments or principal, interest or any other amounts due and payable
under the Capital Securities whether or not any of such payments are due or
accrued or unpaid, and released the Company and other persons from any liability
under the Capital Securities; and
     WHEREAS, the Company, as beneficial owner of the Capital Securities, and
the Trust, desire that all of the Capital Securities in an aggregate amount of
$20,000,000 be cancelled, and that all of the Common Securities in an aggregate
amount of $620,000 and all of the Debt Securities in an aggregate amount of
$20,620,000 be cancelled.
     NOW THEREFORE, the Company, the Trust and the Trustee hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     SECTION 1. INCORPORATION BY REFERENCE. Capitalized terms used or referenced
in this Joint Direction and Release and not otherwise defined or referenced
herein are used herein as defined or referenced in the Indenture or the Trust
Agreement.
     SECTION 2. JOINT DIRECTION AND RELEASE. By separate correspondence, the
Company has delivered to the Trustee the Capital Securities. Each of the Company
and the Trust hereby (a) consents to the cancellation of the Capital Securities,
the Common Securities and the Debt Securities, (b) directs the Trustee to cancel
the Capital Securities, the Common Securities and the Debt Securities and
(c) directs the Trustee to take such actions as may be appropriate to discharge
the Indenture and terminate the Trust Agreement. The Company and the Trust
hereby release the Trustee from any liability for actions taken in accordance
with this Joint Direction and Release.
     SECTION 3. LOST CERTIFICATES. In the event that the Company is unable to
locate the certificate(s) representing the Common Securities, it agrees that it
will cooperate with the Trustee by providing such certifications and indemnities
as may be required by the Trustee to protect the Trustee from any liability
resulting from such lost certificate and as may otherwise be requested by the
Trustee to facilitate cancellation of the Common Securities.
     SECTION 4. TRUSTEE ACCEPTANCE. The Trustee shall not be responsible in any
manner whatsoever for the validity or sufficiency of this Joint Direction and
Release or the due execution hereof by any of the parties hereto or for or in
respect of the recitals and statements contained herein, all of which recitals
and statements are made solely by the Company.
     SECTION 5. COUNTERPARTS. This Joint Direction and Release shall become
effective only upon the Trustee’s receipt of a counterpart of this Joint
Direction and Release duly executed by the all of the parties hereto. This Joint
Direction and Release may be executed in any number of counterparts, each of
which shall be deemed to be an original for all purposes, but such counterparts
shall together be deemed to constitute but one and the same instrument. The
executed counterparts may be delivered by facsimile transmission, which
facsimile copies shall be deemed original copies.
     SECTION 6. EXPENSES. The Company agrees to promptly pay the reasonable
attorneys’ fees, expenses and disbursements of the Trustee in connection with
this Joint Direction and Release.
     SECTION 7. GOVERNING LAW. The laws of the State of New York shall govern
this Joint Direction and Release without regard to the conflict of law
principles thereof.
     SECTION 8. EXECUTION, DELIVERY AND VALIDITY. The Company and the Trust each
represents and warrants, solely on its own behalf, to the Trustee that this
Joint Direction and Release has been duly and validly executed and delivered by
such party and constitutes its respective legal, valid and binding obligation,
enforceable against such party in accordance with its terms.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Joint Direction and
Release to be duly executed as of the day and year first above written.

                  HANOVER CAPITAL MORTGAGE         HOLDINGS, INC.         as
Company    
 
           
 
  By:        /s/ John A. Burchett    
 
     
 
John A. Burchett
Chairman, President and Chief Executive
Officer    
 
                WILMINGTON TRUST COMPANY,         as Trustee    
 
           
 
  By:         /s/ Michael G. Oller, Jr.
 
Name: Michael G. Oller, Jr.
Title: Assistant Vice President    
 
                HANOVER STATUTORY TRUST II    
 
           
 
  By:        /s/ Irma N. Tavares
 
Name: Irma N. Tavares
Title: Administrator    

 